Order entered November 14, 2019




                                           In The
                                    Court of Appeals
                             Fifth District of Texas at Dallas
                                     No. 05-19-01066-CV

                              SHELLY MARIE TRIGG, Appellant

                                             V.

                  CHRISTOPHER DUNBAR, AS TRUSTEE OF THE
                CHRIS AND PAIGE DUNBAR FAMILY TRUST, Appellee

                      On Appeal from the 401st Judicial District Court
                                   Collin County, Texas
                          Trial Court Cause No. 401-01748-2019

                                         ORDER
       Before the Court is appellant’s November 13, 2019 unopposed second motion for an

extension of time to file her brief on the merits. We GRANT the motion and extend the time to

December 9, 2019. We caution appellant that further extension requests in this accelerated

appeal will be disfavored.


                                                    /s/   KEN MOLBERG
                                                          JUSTICE